NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A with claims 1-17 in the reply filed on 3/04/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 9644400 B1) in view of LIETZ et al. (US 20160040469 A1).
Re claim 1, CHENG discloses (abstract – fig.17-18) an electronic door lock system 10, comprising: 
a server (i.e. 114) having a server memory with door lock execution instructions and a server processor (i.e. servers must include at least one memory and processor); 
a door lock (i.e. fig.1); 
an electronic motor 38 that locks and unlocks the door lock;
a motion sensor (claim 1 – motion detection device) that monitors a defined area;
a transceiver (i.e. RF transceivers are needed to communicate with server) that communicates with the server via a network (i.e. fig.20); 
a door lock processor 36; and 
a door lock memory (i.e. memory) having door lock default instructions (i.e. memory must store some type of data and instructions for functions).
	Furthermore, CHENG mentions (claim 1) the function of changing from a sleep state to an active state, when a motion is detected from a person at or near a door area at a dwelling, for the purpose of taking an image of such person or thing to assist in tracking operation of door, etc.
	However, CHENG fails to explicitly disclose:
wherein the transceiver has an active state and a sleep state;
door lock memory having door lock default instructions that, when executed by the door lock processor, perform the following actions: 
switches the transceiver to active mode when the motion sensor detects an entity in the defined area; 
receives the door lock execution instructions from the server via the network using the transceiver when the transceiver is switched to active mode; and 
executes the door lock execution instructions to activate the electronic motor to unlock the door lock.
LIETZ teaches (abstract) in a similar field of invention within door operation systems, wherein operation of a door [0030] depends upon sensed trigger events (i.e. the presence or movement of a body near the door system 10) nearby the door, using different types of sensing methods (i.e. various known principles, examples of which include active infrared, passive infrared, ultrasonic, radar, microwave, laser, electromagnetic induction, pressure pad, ultra-IR LED, time-of-flight pulse ranging technology, photoelectric eye, thermal, video camera, video analytics, and various combinations thereof).  LIETZ further teaches (fig.1) the concept of conserving energy by [0042, 0044] by operating certain device elements (i.e. wireless receiver 68 – fig.10) in sleep mode until they are placed in active mode as needed.  One of ordinary skill in the art would understand that for the purpose of conserving energy, the transceiver would operate in an active state and a sleep state, wherein the system could be adapted to switch the transceiver to active mode when the motion sensor detects an entity (i.e. using sensor methods discussed) in a defined area (i.e. nearby door), which would require that the door lock execution instructions be received from a server via a network using the transceiver when the transceiver is switched to active mode (i.e. after sensing of motion) and executes the door lock execution instructions to activate the electronic motor to unlock the door lock ([0030] – i.e. sensor 30 triggers the opening or closing of the door system 10 depending on whether the sensor 30 detects the presence or movement of a body near the door system 10).
in order to conserve energy during system operation.
	Re claim 13, CHENG discloses the electronic door lock of claim 1, wherein the door lock default instructions, when executed by the door lock processor, further perform the following actions: 
periodically queries the server via the network when the transceiver is in sleep mode;
Docket No. 1297-289.101receives additional door lock execution instructions from the server via the network using the transceiver when the server indicates that additional door lock execution instructions are saved on the server memory; and 
executes the additional door lock execution instructions.
CHENG further teaches:
The application on the mobile or computing device 210 detects the intelligent door look system 100 and a communications session can be initiated. The token, illustrated as a key 118 in FIG. 20, is exchanged and the lock is triggered to unlock automatically. Alternatively, if the intelligent door look system 100 is equipped with a second wireless communications circuit, then the intelligent door look system 100 can periodically query the intelligent door lock system back-end 68 for commands. A user can issue commands via a web interface to the intelligent door lock system back-end 68, and the intelligent door look system 100 can lock or unlock the door 120. The intelligent door lock system 100 may also allow the user to disable auto-unlock, at which time the application on the user's mobile or computing device 210 can provide a notification which then allows the user to press a button on the mobile or computing device 210 to lock or unlock the lock.
One of ordinary skill in the art would understand that periodic querying is common function of access control systems operating with remote servers (i.e. for updating or downloading data purposes) in order to maintain the system date up to date.
Re claim 14, CHENG as modified by LIETZ discloses (as applied for apparatus claim 1) method to optimize power consumption of an electronic door lock, comprising: 

monitoring a defined area using a motion sensor; 
switching a transceiver to sleep mode when the motion sensor detects no entities in the defined area; 
switching the transceiver to active mode when the motion sensor detects an entity in the defined area; 
receiving the door lock execution instructions from the server via a network using the transceiver when the transceiver is switched to active mode; and 
executing the door lock execution instructions to activate an electronic motor to unlock a door lock.  
Claims 2-6, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 9644400 B1) in view of LIETZ et al. (US 20160040469 A1) further in view of SCHAFFZIN et al. (US 20060164208 A1).  The teachings of CHENG as modified by LIETZ were discussed above.
Re claim 2, CHENG discloses the electronic door lock of claim 1, further comprising: 
a system clock (c.14, ll.43-55 – i.e. master clock used to timing for processors).
However, CHENG as modified by LIETZ fails to explicitly disclose:
wherein the door lock execution instructions, when executed by the door lock processor, perform the following actions:
Page 28 of 35Via EFSDocket No. 1297-289.101activates the electronic motor to unlock the door lock when the system clock reaches a threshold time value and when the motion sensor detects an entity in the defined area.  
SCHAFFZIN further teaches (abstract) in a similar field of invention, in door lock systems (fig.1) wherein performing the door locking functions include [0048] using a specific period of time to detect a specific ID code for operating door lock 26, which if exceeded, a processor 304 with initiate a lock process.
in order to prevent unauthorized access of door lock.
Re claim 3, CHENG discloses the electronic door lock of claim 1, further comprising: 
an electronic user interface (i.e. fig.20 – an electronic interface would be required for mobile device to interact with user).
However, CHENG as modified by LIETZ fails to explicitly disclose:
wherein the door lock execution instructions, when executed by the door lock processor, perform the following actions: 
receives a code from the electronic user interface, compares the received code to a lock code from the door lock execution instructions; 
activates the electronic motor to unlock the door lock when the received code matches the lock code from the door lock execution instructions.  
SCHAFFZIN further teaches (abstract) in a similar field of invention, in door lock systems (fig.1), wherein an interface is used [0005-0010] to interact with a user carrying a mobile device (fig.1), for the purpose of unlocking a lock [0013], wherein an ID code to open a lock is transmitted to a lock device [0006] for activating an unlocking process due to proper code match.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the electronic user interface of CHENG for the purpose of receiving a code to unlock the lock as taught by SCHAFFZIN in order to provide unlocking function for authorized users carrying a mobile device.
Re claim 4, CHENG discloses (i.e. fig.20) the electronic door lock of claim 3, wherein the door lock execution instructions, when executed by the door lock processor, further transmits an entity detected signal (i.e. signals are transmitted to mobile device during the unlocking process, after 
Re claim 5, CHENG as modified by LIETZ and SCHAFFZIN discloses (as applied for claim 2) the electronic door lock of claim 3, further comprising:
a system clock, wherein the door lock execution instructions, when executed by the door lock processor, prevents the electronic motor from unlocking the door lock when the received code is received outside a threshold time value.  
Re claim 6, CHENG as modified by LIETZ and SCHAFFZIN discloses (as applied for claim 2) the electronic door lock of claim 3, wherein the door lock execution instructions, when executed by the door lock processor, deletes the door lock execution instructions (i.e. unlocking lock data) when the system lock reaches a threshold time value.
Re claim 12, CHENG as modified by LIETZ and SCHAFFZIN discloses (as applied to claim 2) the electronic door lock of claim 1, wherein the server deletes a portion of the door lock execution instructions when a server clock reaches a threshold time period.
Re claim 15, CHENG as modified by LIETZ and SCHAFFZIN (as applied for claim 3) disclose the method of claim 14, wherein the step of executing the door lock execution instructions further comprises: 
receiving a code from an electronic user interface; 
comparing the received code with a lock code from the door lock execution instructions; and 
activating the motor to unlock the door lock when the received code matches the lock code from the door lock execution instructions.
Re claim 16, CHENG as modified by LIETZ and SCHAFFZIN discloses (as explained for claim 1 and 14) the method of claim 15, further comprising:Page 32 of 35Via EFS

transmitting the lock code from the server to a remote device when the triggering signal is received by the server.
Re claim 17, CHENG as modified by LIETZ discloses (as applied for apparatus claim 6) the method of claim 14, further comprising deleting a portion of the door lock execution instructions when a threshold time value is reached.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 9644400 B1) in view of LIETZ et al. (US 20160040469 A1) further in view of HO et al. (US 20170076520 A1).  The teachings of CHENG as modified by LIETZ were discussed above.
Re claim 7, CHENG as modified by LIETZ discloses the electronic door lock of claim 1.
Biometric authorization means of operating access doors are well known in the art.
However, CHENG as modified by LIETZ fails to explicitly disclose:
a biometric sensor, wherein the door lock execution instructions, when executed by the door lock processor, perform the following actions: 
receives a biometric fingerprint from the biometric sensor, compares the received biometric fingerprint to a lock biometric fingerprint from the door lock execution instructions; 
activates the electronic motor to unlock the door lock when the received biometric fingerprint matches the lock biometric fingerprint from the door lock execution instructions.
HO teaches (abstract) in a similar field of invention (claim 16), a door access management system [0034-0042] includes a biometric sensor (i.e. fingerprint scanner) used for the purpose of obtaining a fingerprint data from a user to determine activation of door lock (fig.1).
in order to provide proper authorization for unlocking a door by a user.
Re claim 8, CHENG as modified by LIETZ and HO discloses the electronic door lock of claim 7, wherein the biometric sensor comprises a fingerprint sensor ([0034] of HO).
Re claim 9, CHENG as modified by LIETZ and HO discloses the electronic door lock of claim 8, wherein the biometric sensor comprises a camera ([0046, 0146] of HO), and wherein the received biometric fingerprint comprises a facial recognition fingerprint.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 9644400 B1) in view of LIETZ et al. (US 20160040469 A1) further in view of D’AMBROSIO et al. (US 9324051 B2).  The teachings of CHENG as modified by LIETZ were discussed above.
Re claim 10, CHENG as modified by LIETZ discloses the electronic door lock of claim 1.
However, CHENG as modified by LIETZ fails to explicitly disclose:
a door lock sensor that detects a locking state of the door lock; 
a door open sensor that detects an opening state of the door lock; 
wherein the door lock default instructions, when executed by the door lock processor, further perform the following actions:Page 30 of 35Via EFS
Docket No. 1297-289.101switches the transceiver to sleep mode when the door open sensor detects that the door lock is in an open state; 
switches the transceiver to sleep mode when the door open sensor detects that the door lock is in a closed state and the door lock sensor detects that the door lock is in a locked state; 
switches the transceiver to active mode and transmits a door unlocked signal to the server via the network when the door open sensor detects that the door lock is in a closed state and the door lock sensor detects that the door lock is in an unlocked state.  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using door lock and unlock sensing and related functions as suggsted by D’AMBROSIO in order to obtain proper operation of the locking/unlocking functions during operation of the door system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 9644400 B1) in view of LIETZ et al. (US 20160040469 A1) and D’AMBROSIO et al. (US 9324051 B2) further in view of SCHAFFZIN et al. (US 20060164208 A1).  The teachings of CHENG as modified by LIETZ and D’AMBROSIO were discussed above.
Re claim 11, CHENG as modified by LIETZ, D’AMBROSIO and SCHAFFZIN (as applied for claim 3) the electronic door lock of claim 10, further comprising: 
an electronic user interface, wherein the door lock default instructions, when executed by the door lock processor, further perform the following actions: 
receives a code from the electronic user interface, compares the received code to a lock code from the door lock default instructions; 
activates the electronic motor to unlock the door lock when the received code matches the lock code from the door lock default instructions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/5/2021